        Case 1:21-cr-00035-EGS Document 84-1 Filed 07/08/21 Page 1 of 2




                                                     U.S. Department of Justice

                                                     Channing D. Phillips
                                                     Acting United States Attorney

                                                     District of Columbia


                                                     Judiciary Center
                                                     555 Fourth St., N.W.
                                                     Washington, D.C. 20530


                                                   July 8, 2021

VIA Email and Dropbox link

DENNIS BOYLE
BLERINA JASARI
Counsel for Michael Lopatic


       Re:      United States v. Sabol et al
                Case No. 21-CR-35-3 (EGS)

Dear Counsel:

        We are writing to provide you with preliminary discovery in this case through a Dropbox
link provided by Blerina Jasari, Esq. to AUSA Colleen Kukowski on July 8, 2021. The material
provided was obtained from a search warrant that was executed on Mr. Lopatic’s Facebook
account. This material is subject to the terms of the Protective Order issued in this case. The
discovery is unencrypted. Please contact me if you have any issues accessing the information,
and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       The Facebook records from Mr. Lopatic’s account consisted of the files listed below:

   •   Linked Media Files
           o 230 JPG image files
           o 29 MP4 video files
           o 9 PNG image files
   •   287617743025804.pdf (Facebook Business Records, 3,693 pages)
   •   496415784839287_affidavit.pdf (Custodian of Record affidavit, 1 page)
   •   1 Index .html file
   •   5 Preservation .html files
   •   1 “readme.txt” file
 Case 1:21-cr-00035-EGS Document 84-1 Filed 07/08/21 Page 2 of 2




If you have any questions, please feel free to contact me.

                                             /s/ Colleen D. Kukowski
                                             COLLEEN D. KUKOWSKI
                                             Assistant United States Attorney

                                             BENET KEARNEY
                                             Assistant United States Attorney




                                         2
